
	
		II
		111th CONGRESS
		2d Session
		S. 3548
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Mr. Casey (for himself,
			 Mr. Brown of Ohio,
			 Mr. Kerry, Mr.
			 Levin, Mr. Whitehouse,
			 Ms. Stabenow, Mr. Leahy, Mr.
			 Dodd, Mr. Franken,
			 Mr. Burris, and Mr. Akaka) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To provide for the extension of premium
		  assistance for COBRA benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Extend COBRA Premium Assistance
			 Program Act of 2010.
		2.Extension and improvement of premium
			 assistance for COBRA benefits
			(a)In general
				(1)Extension of eligibility
			 periodSubsection (a)(3)(A)
			 of section 3001 of division B of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5), as amended by section 3(a) of the Continuing Extension
			 Act of 2010 (Public Law 111–157), is amended by striking May 31,
			 2010 and inserting November 30, 2010.
				(2)Rules relating to 2010
			 extensionSubsection (a) of
			 section 3001 of division B of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5), as amended by section 3(b) of the Continuing Extension
			 Act of 2010 (Public Law 111–157), is amended by adding at the end the
			 following:
					
						(19)Additional rules related to 2010
				extensionIn the case of an
				individual who, with regard to coverage described in paragraph (10)(B),
				experiences a qualifying event related to a termination of employment on or
				after June 1, 2010, and prior to the date of the enactment of this
				paragraph—
							(A)paragraph (2)(A)(ii)(I) shall be applied by
				substituting 6 months for 15 months; and
							(B)rules similar to those in paragraphs (4)(A)
				and (7)(C) shall apply with respect to all continuation coverage, including
				State continuation coverage
				programs.
							.
				(3)Effective
			 dateThe amendment made by
			 this subsection shall take effect as if included in the provisions of section
			 3001 of division B of the American Recovery and Reinvestment Act of
			 2009.
				(b)Required minimum 10-Year term, etc., for
			 grantor retained annuity trusts
				(1)In generalSubsection (b) of
			 section
			 2702 of the Internal Revenue Code of 1986 is amended—
					(A)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively, and by moving such
			 subparagraphs (as so redesignated) 2 ems to the right;
					(B)by striking For purposes of
			 and inserting the following:
						
							(1)In generalFor purposes
				of
							; 
					(C)by striking paragraph (1) or
			 (2) in paragraph (1)(C) (as so redesignated) and inserting
			 subparagraph (A) or (B); and
					(D)by adding at the end the following new
			 paragraph:
						
							(2)Additional requirements with respect to
				grantor retained annuitiesFor purposes of subsection (a), in the case
				of an interest described in paragraph (1)(A) (determined without regard to this
				paragraph) which is retained by the transferor, such interest shall be treated
				as described in such paragraph only if—
								(A)the right to receive the fixed amounts
				referred to in such paragraph is for a term of not less than 10 years,
								(B)such fixed amounts, when determined on an
				annual basis, do not decrease relative to any prior year during the first 10
				years of the term referred to in subparagraph (A), and
								(C)the remainder interest has a value greater
				than zero determined as of the time of the
				transfer.
								.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to transfers made after December 31, 2010.
				
